Case 2:20-cv-02381-GRB-ST Document 14 Filed 07/31/20 Page 1 of 2 PageID #: 47




                           IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF NEW YORK

---------------------------------------------------------x
                                                         :
 AZZIL GRANITE MATERIALS, LLC                            :
                                                         :
                             Plaintiff,                  :    Case No.: 2:20-cv-02381 (GRB) (SLT)
                                                         :
           v.                                            :
                                                         :    NOTICE OF MOTION
 CANADIAN PACIFIC RAILWAY                                :    TO ADMIT COUNSEL
 CORPORATION, DELAWARE &                                 :    PRO HAC VICE
 HUDSON RAILWAY COMPANY, AND                             :
 NEW YORK AND ATLANTIC                                   :
 RAILWAY                                                 :
                                                         :
                            Defendants.                  :
---------------------------------------------------------x

TO:      Opposing Counsel

PLEASE TAKE NOTICE that upon the annexed declaration of movant in support of this motion

and the Certificates of Good Standing annexed thereto, I, David F. Rifkind, will move this

Court pursuant to Rule 1.3(c) of the Local Rules of the United States District Courts for the

Southern and Eastern Districts of New York for an order allowing the admission of movant, a

member of the firm of Stinson LLP and a member in good standing of the bars of the District of

Columbia and the State of Maryland, as attorney pro hac vice to argue or try this case in whole

or in part as counsel for Canadian Pacific Railway Company and Delaware and Hudson Railway

Company, Inc. There are no pending disciplinary proceedings against me in any state or federal

court.

Dated: July 31, 2020                                         Respectfully submitted,

                                                             /s/ David F. Rifkind
                                                             David F. Rifkind
                                                             Stinson LLP
                                                             1775 Pennsylvania Avenue, N.W., Suite 800
                                                             Washington, DC 20006
Case 2:20-cv-02381-GRB-ST Document 14 Filed 07/31/20 Page 2 of 2 PageID #: 48




                                         Phone: 202.969.4218
                                         Fax: 202.572.9994
                                         david.rifkind@stinson.com




                                     2
